3H-/5
                               ELECTRONIC RECORD




COA # 14-13-01013-CR                            OFFENSE: Terroristic Threat


STYLE: Mahmoud Afhami v The State of Texas      COUNTY: Harris


COA DISPOSITION: Affirmed as Reformed           TRIAL COURT: Co Crim Ct. at Law No 13



DATE: March 17, 2015   Publish: No               TCCASE#:1892708




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Mahmoud Afhami v The State of Texas

CCA#


        A?p/~LLANT^S                 Petition   CCA Disposition:         3M-/J
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:         9/jt/z2 olJ~                      SIGNED:                       PC:

JUDGE: fj\ UUa~ fffcje^J; /^/^Aj^BjJSH:                                       DNP:




                                                                                     MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:

                                                                              ELECTRONIC RECORD